Title: From Thomas Jefferson to J. Phillipe Reibelt, 21 October 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Washington Oct. 21. 05
                  
                  You were so kind as to send for my inspection formerly Michaud’s Histoire des chenes, which I returned because it was too large & unhandy rather an object of the luxe typographique than of use. if you have a smaller edition of the same work I shall be glad to receive it by the stage. if not, will you indulge me with another examination of the large one, & say what the price is.
                  
                     Th: Jefferson
                     
                  
               